Citation Nr: 0023596	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for right foot 
disability, claimed as residuals of a soft tissue injury of 
the third metatarsal of the right foot.

3.  Entitlement to a compensable initial rating for residuals 
of a fracture of the left fourth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The service connection claims on appeal are found to be well 
grounded in the decision portion of this action.  All of the 
above-enumerated issues are addressed in the REMAND portion 
of this action.  

In June 1998 the RO received from the veteran a claim for an 
increased rating for service-connected left knee disability.  
Although the RO, in June 1998 restored the 10 percent rating 
for the left knee disorder (previously reduced), the claim 
for an increased rating for left knee disability has not been 
addressed.  This matter is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The claim for service connection for bilateral pes planus 
is plausible.

2.  The claim for service connection for right foot 
disability is plausible. 


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a soft 
tissue injury of the third metatarsal of the right foot is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for bilateral pes planus 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran seeks service connection for bilateral pes planus 
and disability of the right foot, claimed as residuals of an 
injury to the right third metatarsal.

Service medical records show that the veteran injured the 
third metatarsal of the right foot in August 1988.  The 
initial diagnosis was fracture of the third metatarsal, right 
foot.  However, upon consultation at an Army podiatry clinic, 
the diagnosis was changed to "? soft tissue injury."  Later 
records reflect a diagnosis of '? soft tissue problems vs. 
Stress fx. R foot."  Later diagnoses, in September and 
October 1998, rendered at the podiatry clinic, were "stress 
reaction" right foot.  The veteran was temporarily profiled 
for thirty days beginning in September 1988 for the 
condition.  The last records of treatment for the condition, 
dated in September 1988, reflect that the veteran continued 
to have discomfort first thing in the morning, and at night 
when he removed his shoes.

During a May 1989 periodic inservice examination, clinical 
evaluation of the feet was noted to be normal.  No history or 
complaints of right foot disability were noted.  

In February 1993, the veteran experienced left foot problems 
after a basketball injury.  In May 1993, the veteran was 
referred from the podiatry department to the physical therapy 
department for treatment of status post ligament strain of 
the plantar / dorsal areas of the left foot.  Objective 
observation in the physical therapy clinic included a 
notation of flat feet.  In October 1993 he was determined to 
have a healing fracture of the fourth left metatarsal.  He 
received treatment for the condition through December 1993.  
(He has since been granted service connection for residuals 
of a fracture of the left 4th metatarsal).

During the veteran's May 1994 retirement examination, he gave 
a history of foot trouble.  The veteran's problems with left 
foot disability were noted by a reviewing examiner.  
Evaluation of the feet during clinical evaluation was noted 
to be normal.  

During an October 1994 VA examination, the veteran complained 
of aching feet that caused him a lot of pain if he had to 
stand for very long.  By history, he worked on an assembly 
line so that he had to stand for most of his shift.  Physical 
examination of the feet revealed no swelling or tenderness.  
The diagnosis with respect to the veteran's feet was pes 
planus, grade II to grade III, bilateral.     

During a May 1995 VA examination of the veteran's feet, he 
complained that his feet were stiff in the morning, ached, 
and were painful after being up for very long.  He indicated 
the feet did not swell but were painful.  He was taking 
Motrin for his feet, knees, and lower back.  Upon objective 
examination, he had normal range of motion of the feet, toes 
and ankles, with no swelling or tenderness.  The diagnoses 
were degenerative joint disease of both feet, and bilateral 
grade II pes planus.

May 1995 VA X-rays of the feet, conducted in light of the 
clinical history of degenerative joint disease of the feet, 
were reported to be essentially normal.  

During a May 1997 VA examination, the left foot was noted to 
have a 0-degree extension, and dorsiflexion to 30 degrees.  
Upon plantar flexion, there was mild tenderness at the ankle 
area over the lateral aspect, but no swelling was noted.  
There was no evidence of any vascular abnormality or deficit.  
The peripheral pulses dorsalis pedis, posterior tibial and 
popliteal bilaterally were all palpable.  Peripheral 
perfusion was adequate.  No dependent rubor was noted.  No 
varicosities were observed.  The veteran had no neurological 
deficits.  The power and muscle tone of the lower extremities 
was within normal limits.  There was no evidence of any 
deficit in deep tendon reflexes.  Ankle jerks were well 
preserved bilaterally, as well as the plantar reflexes.  The 
sensory system was also noted to be intact, and pain, touch 
and deep pressure were also noted to be preserved an intact.  
No formal diagnosis with respect to the feet was rendered.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

The nexus requirement for a well-grounded claim for service 
connection may also be satisfied by a presumption that 
certain chronic diseases manifesting themselves within 
certain prescribed periods are related to service.  See 
Caluza, 7 Vet. App. at 506.  One such condition is arthritis 
manifested within one year from discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  As will be discussed 
further below, degenerative joint disease of both feet was 
diagnosed during a VA examination in May 1995, about nine 
months after discharge from service.

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

A well grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

In the present case, there is of record a VA examiner's post-
service diagnosis of degenerative joint disease of the right 
foot during the pendency of the current appeal, which was 
rendered within one year of discharge from service, as well 
as service medical records of diagnosis and treatment of a 
condition alternatively diagnosed as a stress fracture, soft 
tissue injury, or "stress reaction" of the right foot.  
Degenerative joint disease of the right foot was diagnosed at 
a VA examination about nine months after discharge from 
service.  Arthritis diagnosed within one year of service is 
presumed to be incurred during service, 38 C.F.R. §§ 3.307, 
3.309(a), and may satisfy the "nexus" requirement of a well 
grounded claim, Caluza.  Accordingly, the claim for service 
connection right foot disability, claimed as residuals of a 
soft tissue injury of the third metatarsal of the right foot 
must, is well grounded.  Hensley;  Epps;  Caluza.

With respect to the claim for service connection for 
bilateral pes planus, the medical evidence of record shows 
that the veteran currently has pes planus, first diagnosed by 
a VA examiner less than three months after service.  There is 
also an inservice objective observation by a physical 
therapist in May 1993 of "flat feet."  In the Board's view, 
an objective observation of flat feet toward the end of the 
veteran's period of active service, a diagnosis of pes planus 
less than three months after discharge, and ongoing 
complaints of symptomatology are sufficient to render the 
claim for service connection for pes planus plausible;  that 
is, the evidence meets the uniquely low threshold required to 
well ground the claim.  Hensley;  Savage.


ORDER

The claims for service connection for bilateral pes planus 
and disability of the right foot are well grounded.  The 
benefits sought on appeal are granted to this extent only.  
The case is remanded for further development directly below.


REMAND

As noted above, the Board has found the veteran's claims for 
service connection for bilateral pes planus, and right foot 
disability claimed as residuals of a soft tissue injury to 
the right third metatarsal, to be well grounded.  
Accordingly, the VA has the duty to assist the veteran in 
development of the claims.  Nolen v. Gober, No. 99-7173 (Fed. 
Cir. August 1, 2000).

Once a veteran has properly made out a well-grounded claim 
for a current disability as a result of an in-service disease 
or injury and the VA's duty to assist pursuant to 38 U.S.C. § 
5107(a) attaches, the VA is required to investigate all 
possible in-service causes of that current disability, 
including those unknown to the veteran.  Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) (holding that claim for 
service connection for eye disability which that well 
grounded on basis of Agent Orange exposure required VA 
investigation of all possible in-service causes of eye 
disability).

Additionally, the August 1995 VA medical examination of the 
veteran's service-connected left foot disability, for which 
the veteran's seeks an increased rating, includes a diagnosis 
of degenerative joint disease of the left foot, apparently 
based on the veteran's complaints of pain, but contains no 
objective findings with respect to the extent of this 
disability.  Especially because the service medical records 
make clear that the veteran had substantial problems with his 
left foot, further and more precise evaluation of the 
service-connected left foot disability is warranted.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claims.  38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Additionally, the Board notes that additional evidence 
regarding the veteran's feet was received in the form of a 
report of VA orthopedic examination in May 1997, without 
issuance of a new rating decision or a supplemental statement 
of the case.  Pursuant to 38 C.F.R. § 19.37(a) (1999), 
evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board of Veterans' 
Appeals after an appeal has been initiated (including 
evidence received after certification has been completed) 
will be referred to the appropriate rating or authorization 
activity for review and disposition.  If the Statement of the 
Case and any prior Supplemental Statements of the Case were 
prepared before the receipt of the additional evidence, a 
Supplemental Statement of the Case will be furnished to the 
appellant and his or her representative as provided in § 38 
C.F.R. § 19.31, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the Statement of the Case or a prior Supplemental 
Statement of the Case or the additional evidence is not 
relevant to the issue, or issues, on appeal. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
and correction of procedural defects are essential for a 
proper appellate decision and, therefore, remands the matter 
to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for left foot or right foot 
disability since July 1994.  Securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
that have not been previously obtained by 
the RO and associate them with the claims 
folder. 

2.  After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist or podiatrist to determine 
the manifestations of his service-
connected left foot disability, and the 
nature and etiology of any bilateral pes 
planus, degenerative joint disease of the 
feet, or any other disability of the 
feet.  The claims folder and a separate 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should set forth 
all objective findings regarding the 
service-connected left foot disability 
(i.e., residuals of the 1993 injury that 
resulted in an inservice stress fracture 
of the left fourth metatarsal and 
tendonitis), and his measurements should 
include complete range of motion 
measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, fatigability, weakness, flare-
ups (if the veteran describes flare-ups), 
or any other foot pathology related to 
service.  

The examiner should specifically describe 
the presence and extent of any 
degenerative joint disease, arthritis, or 
pes planus of either foot.  The examiner 
should also address the effect of the 
veteran's current residuals of his 
service-connected left foot disability 
his ability to perform routine functions 
and to obtain or maintain employment. 

In determining the nature and etiology of 
any pes planus or degenerative joint 
disease of the feet, all indicated tests 
and studies, including X-rays, should be 
performed.  The examiner should state 
whether the veteran's pes planus and 
degenerative joint disease of each foot 
as likely as not (a 50 percent or more 
likelihood) originated or was aggravated 
beyond natural progression during 
service.  The examiner should express an 
opinion as to (1) the effect or 
aggravation, if any, of the service-
connected left foot disability on any 
right foot disability or additional left 
foot disability.  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  

In his review of the claims file, the 
examiner should review the medical 
evidence of record, to include the 
service medical records of a 1988 injury 
to the right foot, diagnosed at different 
points in time as a stress fracture, 
stress reaction, or soft tissue injury;  
the 1993 injury to the left foot which 
included tendonitis and a stress fracture 
of the fourth metatarsal;  the August 
1993 notes of physical therapy which 
include an objective observation of flat 
feet;  the October 1994 VA examination 
report (less than three months after 
discharge) which includes a diagnosis of 
grade II to III bilateral pes planus;  
the May 1995 VA examination report (about 
nine months after discharge) which 
includes diagnoses of bilateral grade II 
pes planus and degenerative joint disease 
of both feet;  May 1995 VA X-rays of the 
feet reported as essentially normal;  and 
additional findings at a May 1997 VA 
examination.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.  In addressing the orthopedic 
increased rating issue, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. §§  4.40, 4.45, 
and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also, the RO should 
consider the provisions of 38 C.F.R. § 
3.321(b)(1), and determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



